                          Kit tl^e ?[9mteb States; Bisttttct Cotttt
                          for tfie ^otttfiem Biotnct of 4leorgta
                                     ^sptrosisc 29ttitfi!ton

              RODERICK V. THOMAS,

                     Plaintiff,

                     V.                                     No. 5:18-CV-OOOll


              ELIXIR EXTRUSIONS, LLC, MIKE
              MOORE, RHONDA DOUGLAS, STEVEN
              JONES, and DAVID WILKERSON,

                     Defendants.


                                                 ORDER


                     Before the Court is a Motion for Summary Judgment filed by

              Defendants Elixir Extrusions, LLC, Mike         Moore,    Rhonda   Douglas,

              Steven Jones, and David Wilkerson.         Dkt. No. 48.    The Motion has

              been fully briefed and is ripe for review. For the reasons that

              follow. Defendants' Motion is GRANTED.

                                              BACKGROUND


                I.     Plaintiff   Has   Not Responded    to Defendants'    Motion   for

                       Snxnxnary Judgment or Defendants' Statement of Undisputed

                       Material Facts


                     Plaintiff Roderick Thomas has not responded to Defendants'

              Motion for Summary Judgment or Defendants' Statement of Undisputed

              Material Facts.      Southern   District of Georgia Local Rule 56.1

              provides that ^Ma]ll material facts set forth in the statement


A0 72A
(Rev. 8/82)
required to be served by the moving party will be deemed to be

admitted unless controverted by a statement served by the opposing

party."         Moreover, Local Rule 7.5 provides that ^'failure to

respond" to a motion ^'within the applicable time period shall

indicate      that there     is     no   opposition    to   a    motion."      Because

Plaintiff has not responded, pursuant to Local Rule 56.1, the facts

as stated in Defendants' Statement of Undisputed Material Fact are

deemed admitted for the purpose of considering Defendants' Motion.

This is so, even though Plaintiff is pro se.^                   See Moon v. Newsome,

863 F.2d 835, 837 {11th Cir. 1989) (^'[0]nce a pro se [in forma

pauperis] litigant is in court, he is subject to the relevant law

and     rules    of     court,    including    the    Federal      Rules      of   Civil

Procedure."); see also Smith v. Mercer, 572 F. App'x 676, 678 (11th

Cir. 2014) (^^The        Federal Rules of Civil Procedure state that a

party asserting that a fact is genuinely disputed must cite to

specific materials in the record and a failure to do so allows the

district court to consider the fact as undisputed for purposes of

the     motion    for    summary     judgment."      (citing      Fed.   R.    Civ.   P.

56(c)(1)(A), (e)(2))); Reese v. Herbert, 527 F.3d 1253, 1268 (11th

Cir. 2008) (stating in relation to a functionally identical local



^ The Court is satisfied that Plaintiff was provided record notice of Defendants'
Motion for Summary Judgment and mailed copies of that Motion as indicated by
the docket.      See Dkt. No. 49.    The Motion was mailed to the same address—308
Live Oak Circle, Broxton, GA 31519—to which every other notice in this case was
sent.    See, e.g., Dkt. Nos. 3, 6, 19, 21, 30, 34, 40, 42, 43, 44.            Moreover,
that same address is listed on Plaintiff's pro se Complaint, dkt. no. 1, and on
his Status Report, dkt. no. 46.
rule: ^^The proper course in applying Local Rule 56.1 at the summary

judgment stage is for a district court to disregard or ignore

evidence relied on by the respondent—but not cited in its response

to the movant's statement of undisputed facts—that yields facts

contrary to those listed in the movant's statement.").                     The Court

has reviewed the entire record to ensure that summary judgment is

appropriate.        As explained below, it is.

     II.   Plaintiff's Employment with Elixir

       This case involves Plaintiff's employment with, termination

by, and subsequent discrimination and defamation suit against his

former     employer.      Defendant    Elixir    Extrusions,       LLC   (^"Elixir").

Elixir is a limited liability corporation                   that provides full-

service, custom aluminum extrusions and fabricated parts for a

variety of applications, including structural components, lighting

fixture components, and door frames.              Dkt. No. 48-1 f 1.^         Elixir

operated      a   large   facility     located    in    Douglas,    Georgia      ("the

Facility"), and it employed 222 individuals in 2017.                     Id. If 2-3.

Of    those   222   employees,    74    were    African     Americans,     108    were

Caucasian, and 40 were of other races.                 Id. SI 4.

       Plaintiff, who is African American, worked as a Fab Machine

Operator in the Fabrication Department at the Facility at all times



2 The Court will cite facts as written in Defendants' Statement of Undisputed
Material Fact since Plaintiff did not respond to Defendant's Statement thus
making the facts written therein uncontroverted.          See L.R. 56.1.    The Court
also notes that Defendant's Statement of Undisputed Material facts is supported
by the record.    See 48-1.
relevant to this suit.           Id. SISI 2, 6, 9. In this position. Plaintiff

was responsible for ensuring that when parts were sawed off, the

rough edges were smoothed before a product was packaged for the

customer.     Id. SI 10.     While working for Elixir, Plaintiff reported

to Defendants David Wilkerson, his supervisor, and Michael Moore,

his manager.       Id. SISI 8, 11.       Defendant Rhonda Douglas, Elixir's HR

Manager, was involved in initially hiring Plaintiff (along with

Michael Moore).        Id. SI 8.        Lastly, Defendant Stephen Jones is the

Vice President of Elixir.               Id. SI 14.^

  III. The April 26, 2017 Incident

       On April 26, 2017, employee Carroll Dale emailed Jones and

Douglas to inform them that a truck driver reported a small bag of

marijuana in the main aisle of the Facility.                           Id. SI 14.        Dale

indicated in his email that he was alerted to what looked like a

bag of marijuana that someone dropped on the floor and that he had

placed the bag in his desk drawer.                    Id. SISI 15-16.    Dale suggested

that Jones and Douglas check camera footage to see who dropped

it.^    Id. SI 17.     Jones retrieved the bag of marijuana and went to

Douglas's office where they both began an investigation into the

matter.5     Id. SISI 18-19.        Douglas and Jones obtained the footage




3 The Court will refer to Moore, Douglas, Jones, and Wilkerson collectively as
the   Individual   Defendants.    All    of   the   Individual   Defendants   are   Caucasian.
Dkt. No. 48-1 55 12, 14.
^ Elixir has surveillance cameras placed throughout the Facility. Id. 5 19.
5 Elixir's Employee Handbook contains a Drug and Alcohol Policy, which provides:
from    the    surveillance          cameras    and    reviewed      that      footage     to

determine from where the marijuana came.                      Id. SSI 20-21.

       In the video footage, Plaintiff is seen entering the vending

machine area from the Packing Department and begins speaking to

,co-worker Orlando Spellman.               Id. SS 22-23.®           Another co-worker,

Robert Keith Adams, can be seen standing toward the back of the

video frame.           Id. S 25.        At 7:20:38, the video shows Plaintiff

extending his right hand toward Spellman and the two appear to

exchange an item that is clear or white.                       Id. S 26.        After this

exchange, Spellman immediately puts both hands into his pockets




       The Company is concerned about the use of alcohol, illegal drugs or
       controlled substances as it affects the workplace. Use of these
       substances whether on or off the job can adversely affect an
       employee's      work performance,    efficiency, safety and          health   and
       therefore seriously impair the employee's value to the Company. In
       addition, the use or possession of these substances on the job
       constitutes a potential danger to the welfare and safety of other
       employees and exposes the Company to the risk of property loss or
       damage, as well as injury to other persons. For these reasons, it
       is our policy to maintain a drug-free workplace in compliance with
       the Georgia Drug-Free Workplace Acts, O.C.G.A. 50-2-1 et seq. and
       O.C.G.A. 34-9- 410 et seq.

       The  unlawful possession, sale manufacture, distribution and
       dispensation, or use of drugs (including a controlled substance and
       marijuana as referenced in O.C.G.A 50-24-2) is prohibited on Company
       premises or while conducting Company business or operating a Company
       owned or leased vehicle.


       The   Company    may take     disciplinary   action,   up   to and    including
       immediate discharge, against an employee for violation of this
       policy.

Id. 55 92-93.    Plaintiff admits that he received Elixir's employee handbook and
that he was governed by the contents.          Id. 5 94.
® The Court cites to Defendants' Statement of Undisputed Material Facts for
clarity and efficiency, but the Court notes that it reviewed the video evidence
in its entirety.
  Plaintiff often provided Adams a ride to work, and he did so on the morning
of April 26, 2017.       Id. 5 13.
and turns away from the camera as Plaintiff moves toward the

vending machine.      Id. SI 27.    Then, Plaintiff, Adams, and Spellman

are seen talking near the vending machine when Adams hurries into

the men's restroom near the vending machines.                    Id. SI 28.   About

seven seconds after Adams enters the men's restroom, Spellman also

enters that same restroom.         Id. SI 29.


       At 7:22:50, Plaintiff leaves the vending area after getting

a drink from the vending machine.            Id. SI 30.    About a minute later,

Adams emerges from the         restroom while drying              his   hands, then

abruptly turns around and walks back into the restroom.                   Id. SI 31.

A few seconds later, Spellman leaves the restroom and walks toward

the vending machine areas, and then, he exits the frame and returns

back to the Packing Department.              Id. SI 32.        Next, Adams emerges

from the men's restroom a second time and is seen walking down the

main aisle of the facility.        Id. SISI 35-37.        While walking down the

main   aisle,    a   small   package    falls    out      of   Adams's   pocket   at

approximately 7:24:28.       Id. SI 38.      After the package drops, a small

dark spot can be seen on the floor as Adams exits the video frame.

Id. SI 39.      This package was dropped in the same spot where the

marijuana was found by Dale.           Id. SI 40.

       Moore identified the individuals in the video for Douglas and

Jones,® and based off of their review of the video and the bag of




® Spellman and Adams are both African American.     Dkt. No. 48-6 at 156-57.

                                         6
marijuana found on the floor, Douglas, Jones, and Moore believed

that Plaintiff, Adams, and Spellman were involved in bringing drugs

to work and distributing those drugs in violation of Elixir's Drug

and Alcohol policy.      Id. SISI 42-44.      In response, Douglas called

the Coffee County Sheriff s Department to tell them that a bag of

marijuana was found on the premises.          Id. SI 45.

  IV.   Sheriff's Office and Elixir Investigations

      Upon arrival. Detectives from the Coffee County Sheriff's

Department reviewed the video footage and agreed with Douglas and

Jones that, based on their experience, this behavior was consistent

with drug activity.     Id. SI 47-49.    The Detectives also agreed with

Defendants that the package that Plaintiff handed to Spellman

looked like it could be drugs.        Id. SI 48.    The Detectives conducted

a walk-through in the parking lot around employee vehicles with

their K-9 unit.     Id. SISI 51-52.   After conducting the walk-through,

Adams   was called to     Douglas' office.          Id.   SI 54.    One of the

Detectives   then    quested    Adams    in   the    presence      of     Elixir's

management employees.      Id. SI 55.     When asked about the incident,

Adams   initially    denied    any    involvement     with   the    package      of

marijuana but later admitted that the package was his.                  Id. SISI 56-

57.   Adams was then transported to the Coffee County Jail for the

charge of possession of marijuana.         Id. SI 58.     As for Spellman, he

was terminated for his involvement in the alleged distribution of
drugs at work and was transferred back to the Valdosta Transitional

Center where he was residing at the time.            Id.     60-61.

       That afternoon. Plaintiff and other Elixir employees were

asked to take drug tests.        Id. SI 62.     All employees drug tested

that day, including Plaintiff, passed.          Id. SI 63.    After the drug

test. Plaintiff returned to work.         Id. SI 64.

  V.     Plaintiff's Meeting with Management and Subsequent

         Termination


       Later that afternoon, Wilkerson asked Plaintiff to come to

Douglas's office to meet with him, Douglas, Jones, and Moore.              Id.

SISI 65-66.    Douglas showed Plaintiff the video footage and asked

him to explain what was occurring in the video.                Id. SISI 67-68.

Plaintiff responded that he did not know and asked Jones and

Douglas what they thought was in his hand.             Id. SI 70.   Defendants

continued to ask Plaintiff what it was that he gave to Spellman to

which he continued to respond that he did not know.             Id. at SISI 71-

72.    Plaintiff then told Defendants that he did not have drugs in

his hand.9       Id. SI 74.   Defendants responded that they had not

mentioned     anything about drugs.       Id.   SI   76.    Defendants asked

Plaintiff what was in his hand and explained that if he could not

tell them, they would have to walk him out to his car and terminate

his employment.        Id. SI 89.   Plaintiff provided no response so



5 Defendants had not mentioned drugs to the Plaintiff prior to him making this
statement.    Id. at 1 69.

                                      8
Defendants walked him to his car and shook his hand.              Id. SISI 90-

91.


      Plaintiff testified to a different account of the events in

his deposition.       Id. 5 77.     Plaintiff testified that after his

drug test, he was called into the office and was told" '''You good.

You can go back to work but we need you to tell me what's on this

video."   Id. f 78.    He then testified that he told Defendants that

"Tonya had told [him] to get her a monster drink . . . and she

gave [him] change."      Id.     S[ 79.   Plaintiff testified that on the

way to get the drink, he saw "Mr. Keith and Mr. Spellman, and [he]

bumped hands with Mr. Spellman."             Id. S[ 80.    Plaintiff later

clarified that he bumped fists with Spellman to greet him and then

went to get the drink requested by Tonya.           Id. S[ 81.    During his

deposition. Plaintiff testified that when Moore asked him what was

in his hand, he told Moore that he had change in his hand for the

monster drink.     Id. S[ 82.       According to Plaintiff's testimony,

Moore responded by saying "[w]ell that don't look like change. But

if you can't tell me what's in your hand, we're going to have to

walk you to the door."         Id. SI 83.   Plaintiff also testified that

Moore said at one point "there's clearly something in your hand."

Id. SI 102.   During his deposition. Plaintiff testified that he did

not have drugs and when asked what was in his hand, he stated

"that's change in my hand. That's—it's nothing else in my hand"

and said "there's no drug or nothing."          Id. SISI 84-85.
  VI.    Procedural History

      After    his    termination,      Plaintiff       filed    a     charge   of

discrimination with the EEOC, and on November 2, 2017, he received

a right to sue letter.        Dkt. No. 1-1.      Plaintiff filed his pro se

Complaint on February 15, 2018, alleging claims against Elixir as

well as the four Individual Defendants for disparate treatment and

retaliation under Title VII, 42 U.S.C. § 2000e, et. seq., and

defamation under Georgia law.          Dkt. No. 1.      On December 13, 2018,

the Court granted the Individual Defendants' Partial Motion to

Dismiss and dismissed Plaintiff's Title VII claims against the

Individual Defendants.        Dkt. No. 34.     On April 25, 2019, Defendants

filed the Motion for Summary Judgment currently at issue before

the Court arguing for summary judgment on the remaining Title VII

claims against Elixir and the defamation claim.                      Dkt. No. 48.

Plaintiff has not responded to Defendants' Motion.

                                 LEGAL STANDARD


      Summary judgment is required where ^'the movant shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law."                    Fed. R. Civ. P.

56(a).   A fact is ""material" if it ""might affect the outcome of

the   suit    under   the   governing    law."    FindWhat       Inv'r   Grp.   v.

FindWhat.com,    658   F.3d    1282,    1307    (11th   Cir.     2011)   (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).                      A

dispute is ""genuine" if the ""evidence is such that a reasonable

                                       10
jury could return a verdict for the nonmoving party."                           Id.   In

making this determination, the court is to view all of the evidence

in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party's favor.                 Johnson v. Booker T.

Washington Broad. Serv., Inc., 234 F.Sd 501, 507 {11th Cir. 2000).

     The moving party bears the initial burden of demonstrating

the absence of a genuine issue of material fact.                  Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986).               The movant must show the court

that there is an absence of evidence to support the nonmoving

party's case.          Id. at 325.     If the moving party discharges this

burden,    the   burden     shifts    to   the    nonmovant      to   go   beyond     the

pleadings and present affirmative evidence to show that a genuine

issue of fact does exist.            Anderson, 477 U.S. at 257.

     However, as in the instant case, where the nonmovant fails to

respond    to    the    movant's    motion      for    summary   judgment       and   the

movant's    Statement       of     Undisputed         Material   Facts     is    deemed

admitted, the Court '"must still review the movant's citations to

the record to determine if there is, indeed, no genuine issue of

material fact."          Mann v. Taser Int'l, Inc., 588 F.Sd 1291, 1303

(11th Cir. 2009); see also United States v. One Piece of Real Prop.

Located at 5800 SW 74th Ave., Miami, Fla., 363 F.Sd 1099, 1101-02

(11th Cir. 2004)         ('''The district court cannot base the entry of

summary judgment on the mere fact that the motion was unopposed,

but, rather, must consider the merits of the motion.").                      '"Even in


                                           11
an unopposed motion, the moving party still bears the burden of

identifying      ^the      pleadings,        depositions,        answers      to

interrogatories,    and     admissions     on   file,    together      with   the

affidavits, if any,' which it believes demonstrates the absence of

a   genuine issue of material fact."               Mann, 588    F.3d at 1303

(citation omitted).       Thus, while ''the district court need not sua

sponte review all of the evidentiary materials on file at the time

the motion is granted," it still "must ensure that the motion

itself is supported by evidentiary materials."             One Piece of Real

Prop., 363 F.3d at 1101.          As such, the Court "must review all of

the evidentiary materials submitted in support of the motion for

summary judgment."       Id. at 1101-02.

                                   DISCUSSION


      In this case. Plaintiff asserted claims against Defendants

for disparate treatment and retaliation under Title VII, 42 U.S.C.

§ 2000e, et. seq.        In addition. Plaintiff also asserted a state

law claim of defamation.      Upon reviewing the evidence submitted by

Defendants in their unopposed Motion for Summary Judgment, the

Court finds that no genuine dispute of material fact exists as to

any   of   Plaintiff's   claims    because   the   evidence     in   the   record

clearly    demonstrates    that    Plaintiff    cannot   meet    the    required

elements of his claims.       Therefore, for reasons explained below.

Defendants' Motion is GRANTED.




                                      12
  I.      Title VII Disparate Treatment Claim

       Plaintiff claims that Defendants discriminated against him by

terminating his employment based on his race. ''^Title VII prohibits

an employer from discharging, or otherwise discriminating against,

an individual with respect to his compensation, terms, conditions,

or privileges of employment because of his race."                  Redd v. United

Parcel Serv., Inc., 615 F. App'x 598, 602-03 (11th Cir. 2015)

(citing 42 U.S.C. § 2000e-2(a)(1)).             A plaintiff pursuing a claim

of disparate treatment under Title VII must prove discrimination

through either direct or circumstantial evidence.                 See E.E.0.C. v.

Joe^ s    Stone   Crab,    Inc.,    220       F.Sd    1263,    1286    (11th    Cir.

2000).     '''Direct    evidence   is     evidence      that     establishes    the

existence of discriminatory intent behind the employment decision

without     any       inference    or     presumption."          Id.    (citations

omitted).     ""So,    direct evidence of discrimination is powerful

evidence capable of making out a prima facie case essentially by

itself."     Jones v. Bessemer Carraway Med. Ctr., 151 F.3d 1321,

1323 (11th Cir. 1998).        '"Remarks by non-decisionmakers or remarks

unrelated to the decisionmaking process itself are not direct

evidence of discrimination."            Standard v. A.B.E.L. Servs., Inc.,


161 F.3d 1318, 1330 (11th Cir. 1998).

       "Absent direct evidence, a plaintiff may prove intentional

discrimination through the familiar McDonnell Douglas paradigm for

circumstantial         evidence    claims."          E.E.0.C.,    220    F.3d     at


                                         13
1286.     Under    the   McDonnell       Douglas   framework,       the    first   step

requires    a     plaintiff   to    show    a    prima   facie      case   of   racial

discrimination.       ""^Presenting a prima facie case is not onerous as

it requires only that the plaintiff establish facts adequate to

permit an inference of discrimination."               Rioux v. City of Atlanta,

520 F.3d 1269, 1275 {11th Cir. 2008).               Under the traditional rule,

^'[t]o make out a prima facie case of racial discrimination a

plaintiff must show (1) [he] belongs to a protected class; (2)

[he] was qualified to do the job; (3) [he] was subjected to adverse

employment       action;    and    (4)   [his]     employer    treated      similarly

situated employees outside [his] class more favorably."                      Crawford

V. Carroll, 529 F.3d 961, 970 (11th Cir. 2008).

        If a plaintiff can establish a prima facie case, a presumption

of discrimination in favor of the plaintiff is created and the

burden of production then shifts to the employer to articulate a

^^legitimate, nondiscriminatory reason for its actions."                        Wilson,

376 F.3d at 1087.          Although this is generally a light burden for

an employer to meet, see Smith v. Horner, 839 F.2d 1530, 1537 (11th

Cir.     1988)    (describing      employer's      burden     at    this    stage    as

^^exceedingly light"), an employer still must present some neutral,

non-discriminatory basis for the actions that he or she took.                        If

the employer satisfies this burden, ^^then                    the    presumption of

discrimination is rebutted, and the burden of production shifts to

the plaintiff to offer evidence that the alleged reason of the

                                           14
employer is a pretext for illegal discrimination."                      Wilson, 376

F.3d at 1087.       ''The inquiry into pretext requires [the Court] to

determine whether, in view of all the evidence, 'the plaintiff has

cast doubt on the defendant's proffered nondiscriminatory reasons

sufficient to allow a reasonable factfinder to determine that the

defendant's proffered legitimate reasons were not what actually

motivated its conduct.'"          Webb v. Int'l Bus. Machines Corp., 458

F. App'x 871, 876 (llth Cir. 2012) (quoting Silvera v. Orange Cnty.

Sch. Bd., 244 F.3d 1253, 1258 (llth Cir.2001)).               "To show pretext,

[an employee] must demonstrate 'such weaknesses, implausibilities,

inconsistencies,          incoherencies,     or     contradictions         in     the

employer's proffered legitimate reasons for its action that a

reasonable         factfinder      could     find      them        unworthy        of

credence.'"     Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1265 (llth Cir. 2010).          However, an employee is "not allowed to

recast     an   employer's      proffered    nondiscriminatory          reasons    or

substitute         his     business     judgment      for        that     of      the

employer."      Chapman v. AX Transp., 229 F.3d 1012, 1030 (llth Cir.

2000) (en banc).         Rather, "an employee must meet that reason head

on   and   rebut    it,   and   the   employee    cannot    succeed      by    simply

quarreling with the wisdom of that reason."                Id.

      Plaintiff has not offered any direct evidence of disparate

treatment in this case, and, therefore, he must establish his claim

through     circumstantial       evidence    under    the     McDonnel        Douglas

                                        15
framework.    However, within this framework. Plaintiff's disparate

treatment claim fails for two reasons. First, Plaintiff- fails to

establish a prima facie case of disparate treatment because he has

failed to show that other similarly situated employees were treated

more   favorably.      Second,    Plaintiff        fails   to    rebut       Defendant's

proffered nondiscriminatory reason by showing that it is pretext

for illegal discrimination.

    A. Prima Facie Case of Racial Discrimination


       Plaintiff cannot establish              a   prima   facie     case     of racial

discrimination because he cannot prove that similarly situated

employees outside of his class were treated differently. Recently,

the Eleventh Circuit changed its rule regarding the definition of

a   comparator    in     the     prima    facie       analysis       for     employment

discrimination claims.         See Lewis v. City of Union City, 918 F.3d

1213 (11th Cir. 2019).         In Lewis, the Eleventh Circuit held that

^'a plaintiff asserting an intentional-discrimination claim under

McDonnell    Douglas must demonstrate that she                   and   her     proffered

comparators      were        ^similarly        situated         in     all      material

respects.'"      Id.    at     1226.     There,      the   Court       also     provided

similarities that would lead to a valid comparison. A similarly

situated comparator:

       will have engaged in the same basic conduct (or
       misconduct) as the plaintiff; will have been subject to
       the same employment policy, guideline, or rule as the
       plaintiff; will ordinarily (although not invariably)
       have been under the jurisdiction of the same supervisor

                                          16
       as the       plaintiff;        will have         shared      the    plaintiff's
       employment or disciplinary history.

Id.    at      1227-28.       Plaintiff          has    not    presented      any     evidence

suggesting that a similarly situated employee outside of his

protected class was treated differently.                         In fact, Plaintiff has

not pointed to any other employee at Elixir to show that he was

treated        differently     by        being    fired       for     allegedly      violating

Elixir's drug policy.                See Payne v. Goodyear Tire & Rubber Co.,

760 F. App'x 803, 808 (11th Cir. 2019) (^^If a' plaintiff fails to

show     the     existence    of     a    similarly      situated         employee,       summary

judgment is appropriate where no other evidence of discrimination

is present." (quoting Holifield v. Reno, 115 F.3d 1555, 1562 (11th

Cir. 1997), abrogated on other grounds by Burlington N. & Santa Fe

Ry. Co. V. White, 548 U.S. 53 (2006) and Lewis, 918 F.3d at 1213).

Additionally, the         record          is   devoid    of any ^^other            evidence      of

discrimination.           Id.; cf. Rioux, 520 F.3d at 1277 (finding prima



10 Rather, Defendants have actually presented evidence to the contrary, showing
that at least in one instance, a similarly situated employee outside of
Plaintiff's class was given the same treatment as Plaintiff. See Dkt. No. 48-
1 5 99 (explaining that Elixir terminated a white employee in February 2019 who
violated the drug policy, was supervised by Moore, and held the same position
as Plaintiff).
11   Plaintiff    testified   in    his    deposition    that    he    believed    that    he   was
discriminated against because of his race when he was fired for violating the
drug policy because Defendants based their decision off of stereotypes, his
friendship with Adams and Spellman, and the fact that he drove Adams to work.
Dkt. No. 48-6 at 151-52.           However, Plaintiff did not present any evidence to
support these assertions. Plaintiffs subjective belief that he was stereotyped
based on his race and relationship with his co-workers, without more, is
insufficient to establish his prima facie case of discrimination based on an
"other   evidence   of discrimination" standard.              Cf.   Rioux,   520   F.3d   at    1277
(finding prima facie case met based on "other evidence" standard where
plaintiff's employer kept a race-tracking spreadsheet of personnel decisions,
desired to keep a racial balance of 50/50 black/white among the employees, a

                                                 17
facie case met where plaintiff presented no valid comparator but

presented      other   evidence      of   discrimination).               Thus,    because

Plaintiff      has   failed   to    point    to   any      comparator     and     has    not

presented      any   other    evidence      of    discrimination,         he     fails    to

establish the prima facie case for his disparate treatment claim.

   B. Pretext


   Assuming arguendo that Plaintiff could establish a prima facie

case,    his   disparate      treatment      claim    fails    to    survive      summary

judgment because Defendants have pointed to a non-discriminatory

reason   for   their   actions      and   Plaintiff      has   failed     to   show     that


Defendants'      asserted     nondiscriminatory            reason    is    pretext       for

discrimination.        Defendants assert that Plaintiff was terminated


for   violating      the   company's      Drug     and     Alcohol    Policy.           This

justification        based     on    company       policy      is    a     valid        non-

discriminatory justification.

      Because Defendants provided a legitimate, nondiscriminatory

reason   for    Plaintiff's termination,             the    burden   shifts       back   to




short list of candidates to replace plaintiff contained candidates all of a
different race from plaintiff, another employee was goaded into filing a
grievance against plaintiff by his employer, the difference in degree of an
investigation of plaintiff versus an investigation of another employee, etc.);
Robinson v. City of Darien, 362 F. Supp. 3d 1345, 1365 (S.D. Ga. 2019) (finding
other evidence of discrimination where, among other things, witnesses testified
that after plaintiff's interracial relationship with a coworker became public,
he was disciplined more often, evidence showed that plaintiff was subject to a
vehicle policy that other officers were not subjected to, plaintiff's
supervisors gave conflicting reasons for demoting him, plaintiff's supervisors
allowed a Nazi flag to be hung in the office, and plaintiff's supervisor admitted
to making discriminatory comments about interracial dating and telling a story
about shooting African Americans with a BB gun when he was younger).

                                            18
Plaintiff to show that this proffered reason is pretext.             However,

Plaintiff    did    not respond   with    any evidence that        Defendants'

asserted reason is actually pretext for illegal discrimination.

Moreover, after reviewing the record, the Court finds no evidence

that would support a finding of pretext in this case. ""The inquiry

into pretext centers upon the employer's beliefs, and not the

employee's own perceptions of his performance."              Holifield, 115

F.3d   at   1565.     Thus, the   inquiry    here   is   whether    Defendants

reasonably and in good faith believed that Plaintiff violated

Elixir's drug policy, not whether he actually violated the policy

by distributing drugs at work.            See id. ('\[W]here the employer

produces . . . evidence of misconduct and insubordination that

demonstrate poor performance, an employee's assertions of his own

good performance are insufficient to defeat summary judgment, in

the absence of other evidence."); Elrod v. Sears, Roebuck & Co.,

939 F.2d    1466,    1470 (11th   Cir.    1991) (explaining    in the ADEA

discrimination context that "for an employer to prevail the jury

need not determine that the employer was correct in its assessment

of the employee's performance; it need only determine that the

defendant in       good faith believed plaintiff s performance to be

unsatisfactory"); Feise v. N. Broward Hosp. Dist., 683 F. App'x

746, 753 (11th Cir. 2017) (explaining in the FMLA retaliation

context that "an employer can hardly be said to have discriminated

or retaliated against an employee if it terminated the employee

                                     19
based on a good faith belief that she violated a rule, even if the

purported     violation      never     actually       occurred");     Chapman     v.    AI

Transp., 229 F.3d 1012, 1030 (11th,Cir. 2000) (stating in the ADEA

discrimination context that an ^'employer may fire an employee for

a good reason, a bad reason, a reason based on erroneous facts, or

for   no   reason    at    all,   as    long    as    its   action    is   not    for    a

discriminatory reason").

      Here,    the       record   shows       that    Defendants      after      finding

marijuana in the Facility, reviewing video footage, consulting law

enforcement,       and    interviewing        Plaintiff,     terminated        him     for

believing     that   he    was    involved     in     distributing     drugs     at the

Facility in violation of Elixir's drug policy.                         Plaintiff has

presented     no    evidence      showing      that    Defendants'     decision        was

actually pretext for discriminating against him based on his race.

Indeed, Defendants could have been wrong in their belief that

Plaintiff violated the drug policy, but nothing in the evidence

shows that their reason, mistaken or not, had anything to do with

Plaintiff's     race.       Thus,      even    assuming     that     Plaintiff       could

establish his prima facie case, he still fails to meet his burden

to show that Defendants' proffered non-discriminatory reason was

pretext for discrimination.            For these reasons. Defendants' Motion

for Summary Judgment on Plaintiff's disparate treatment claim is

due to be GRANTED.




                                          20
  II.     Title VII Retaliation Claim


        Plaintiff claims that Defendants terminated his employment in

retaliation against him for engaging in a protected activity under

Title    VII.        Title   VII    prohibits      an   employer from           retaliating

against an employee because the employee ^'opposed any practice"

made unlawful by Title VII. 42 U.S.C. § 2000e-3(a).                            Accordingly,

Title VII forbids retaliation against an employee who reports race

discrimination in the              workplace.       Crawford    v. Metro. Gov^t of

Nashville & Davidson Cty., 555 U.S. 271, 273 (2009).                        Absent direct

evidence    of       discrimination,      the      Court     employs       the    McDonnell

Douglas    framework         when   analyzing       claims    for    retaliation.         See

Bryant v. Jones, 575 F.3d 1281, 1307 (11th Cir. 2009).                            Under this

framework,       a    plaintiff      establishes        a    prima        facie    case   of

retaliation      by showing that he:              (1) engaged in           a   statutorily

protected activity; (2) suffered a materially adverse employment

action; and (3) established a causal link between the protected

activity and the         adverse      action. Holifield,            115    F.3d    at 1566;

Gowski V. Peake, 682 F.3d 1299, 1311 (11th Cir. 2012).

     Like his disparate treatment claim. Plaintiff relies on the

McDonnel    Douglas      framework      to   establish       his    retaliation       claim

through circumstantial evidence.              However, Plaintiff's retaliation

claim fails for three reasons.                    First, Plaintiff fails to show

that he engaged in protected activity.                  Second, even if Plaintiff

engaged in protected activity, he has failed to show a causal

                                             21
connection between the alleged protected activity and the adverse

employment action.     Third, Plaintiff fails to rebut Defendants'

proffered nondiscriminatory reason by showing that it is pretext

for illegal discrimination.

  A. Prima Facie Case of Retaliation


     First,   plaintiff   fails      to    show    that   he   engaged    in    a

statutorily protected activity.           '''Statutorily protected activity

includes (1) ^oppos[ing] any practice made an unlawful employment

practice by' Title VII and (2) ^mak[ing] a charge, testif[ying],

assist[ing], or participat[ing] in any manner in an investigation,

proceeding, or hearing under' Title VII. 42 U.S.C. § 2000e-3(a)."

Smith V. City of Greensboro, 647 F. App'x 976, 983 (11th Cir. 2016)

(citing EEOC v. Total Sys. Servs., Inc., 221 F.3d 1171, 1174-75

(11th Cir.2000)); see also Edwards v. Ambient Healthcare of Ga.,

Inc., 674 F. App'x 926, 930 (11th Cir. 2017)).             Plaintiff claims

that Defendants retaliated against him based on his race because

he bumped hands with another employee and transported a co-worker

to and from work.    Dkt. No. 48-1 SI 86.          He explained that he was

terminated as an example ^^to show           the rest of the plant that

[Elixir]   won't   tolerate   this   type     of   behavior."     Id.    SI    87.

However, neither of these actions constitute protected activity

under Title VII, and Plaintiff has not alleged any unlawful conduct

by Defendants that he was opposing in any way.




                                     22
      In   order   to   constitute    protected    activity,    Plaintiff's

activity must fall under the opposition clause or participation

clause of Title Vll.       See Total Sys. Servs., Inc., 221 F.3d at

1174 {^'Under the opposition clause, an employer may not retaliate

against an employee because the employee ^has opposed any practice

made an unlawful employment practice by this subchapter.'                  And,

under the participation clause, an employer may not retaliate

against an employee because the employee               ^has made a charge,

testified,    assisted,    or   participated      in   any   manner   in     an

investigation, proceeding, or hearing under this subchapter.'"

(quoting 42 U.S.C. § 2000e-3(a))}.          In other words, protected

activity occurs when an employee opposes employment practices made

unlawful by Title Vll or participates in a Title Vll investigation.

      Here, Plaintiff fails to allege any unlawful conduct by

Defendants that he acted in opposition of and alternatively fails

to allege that he was part of any Title Vll investigation during

his employment.. A fist bump and transporting a co-worker do not

constitute    protected activity because they were             not done in

opposition to any alleged unlawful conduct of Defendants and were

not part of a Title Vll investigation.          In other words. Plaintiff

has failed to show that he took any action protected by Title VII

for   which   he   was retaliated    against.     Thus, Plaintiff cannot

establish a prima facie case of retaliation because he fails to

show that he engaged in protected activity.

                                     23
     Second, Plaintiff fails to show a causal connection between

the alleged protected activity and his termination.^2                  Because

Plaintiff fails to show that he engaged in any protected activity,

he also fails to show a causal connection.              Without a protected

activity, he cannot show a connection between a protected activity

and an adverse action.        Thus, for these two reasons. Plaintiff

fails to establish a prima facie case of retaliation.

  B. Pretext


     Assuming    arguendo that Plaintiff could           establish    a   prima

facie   case,   his   retaliation    claim   would    still   fail   under   the

McDonnell Douglas burden-shifting framework that also applies to

Title VII retaliation claims.        See Bryant v. Jones, 575 F.3d 1281,

1307 (11th Cir. 2009).       Under McDonnel Douglas, the employee must

first   establish     a   prima   facie    case   for   retaliation. •       This

^^create[s] a presumption that the adverse action was the product

of an intent to retaliate."        Id. at 1308.      Once a prima facie case

has been established, ^^the         burden   of production shifts to the

defendant to rebut the presumption by articulating a legitimate,

non-discriminatory reason for the adverse employment action."                Id.

If the defendant satisfies this burden, then the presumption is



12 Plaintiff's termination clearly meets the second element of a materially
adverse action. See Williams v. Apalachee Ctr., Inc., 315 F. App'x 798, 799
(llth Cir. 2009) (''In order to constitute an adverse employment action for
purposes of establishing a prima facie case under Title VII's anti-retaliation
provision, the action must be materially adverse from the standpoint of a
reasonable employee, such that it would dissuade a reasonable employee from
making a discrimination charge.").

                                      24
rebutted and the burden shifts back to the plaintiff to demonstrate

^^that the defendant's proffered reason was merely a pretext to

mask discriminatory actions."             Id.

     Assuming that Plaintiff was able to establish a prima facie

case of retaliation, the burden shifts to Defendants to provide a

legitimate,     non-discriminatory             reason   for   his   termination.

Defendants met this burden by showing that Plaintiff was terminated

for violating the company's Drug & Alcohol Policy. Now, the burden

shifts back to Plaintiff to demonstrate that Defendants' reason

was merely pretext.      Plaintiff did not respond and therefore fails

to meet his burden.      Moreover, as explained above in the disparate

treatment analysis, the Court finds that the record is devoid of

any evidence that would support a claim of pretext.                       Because

Plaintiff failed to show that Defendants' "proffered reason was

merely    a   pretext   to   mask    discriminatory       actions," he     cannot

establish this element of his claim.                Id.   As such. Plaintiff s

retaliation     claim   fails,      and    Defendants'. Motion      for   Summary

Judgment on Plaintiff's retaliation claim is due to be GRANTED.

  Ill. State Law Defamation Claim


        Plaintiff claims that Defendants made false and defamatory

statements regarding         his involvement in distributing drugs at

work.    "To establish a cause of action for defamation, a plaintiff

must submit evidence of (1) a false and defamatory statement about

himself; (2) an unprivileged communication to a third party; (3)

                                          25
fault by the defendant amounting at least to negligence; and (4)

special damages or defamatory words ^injurious on their face.'"

RCO Legal, P.S., Inc. v. Johnson, 820 S.E.2d 491, 498-499 (Ga. Ct.

App. 2018) (quoting Chaney v. Harrison & Lyman, L.L.C., 708 S.E.2d

672, 676 (Ga. Ct. App. 2011)).             Under Georgia Law, 'Mp]ublication

of the statement is imperative and, without it, the defamation

claim fails."         Saye v. Deloitte & Touche, L.L.P., 670 S.E.2d 818,

821 (Ga. Ct. App. 2008); see O.C.G.A. § 51-5-1(b) (''The publication

of   the      libelous    matter     is   essential      to   recovery.").       The

publication requirement is expressed in the second element of a

claim    of    defamation.      "Generally,       publication    is   achieved   by

communicating a defamatory statement to anyone other than the

person being defamed."             Saye v. Deloitte & Touche, L.L.P., 670

S.E.2d 818, 821 (Ga. Ct. App. 2008).                   However, "statements made

during     private,      intra-corporate        investigations . . . are         not

[considered] 'published' for purposes of a defamation claim. Lewis

V. Meredith Corp., 667 S.E.2d 716, 719 (Ga. Ct. App. 2008) (citing

O.C.G.A. § 51-5-7(2), (3)).               Further, "A plaintiff cannot prove

publication without introducing evidence of the specific statement

used in an allegedly defamatory communication." Lewis v. Meredith

Corp., 667 S.E.2d 716, 718 (Ga. Ct. App. 2008).

        Plaintiff cannot establish a claim of defamation because he


fails    to    identify     a   false     or    defamatory    statement   made    by

Defendants      and    fails    to   satisfy     the   publication    requirement.

                                           26
Plaintiff does not point to any specific false or defamatory

statements made by Defendants and, even if he did, those statements

were    made    during   an   intra-corporate     investigation       and    are

therefore       not   considered   ^^published"   for    purposes      of    his

defamation claim.


       First,    Plaintiff    claims   that   Defendants      made   false   and

defamatory statements regarding his involvement in distributing

drugs at work, but he fails to point to any specific false

statement made by Defendants.          In fact, when questioned about his

defamation claim. Plaintiff mentioned only one statement made by

Defendant Moore—"there's clearly something in [Plaintiff's] hand."

Plaintiff cannot claim that this statement was false or defamatory

as he later admits that he had change in his hand at the time.

This is the only statement that Plaintiff testified to as being

false or defamatory, and his own testimony invalidates this claim.

Because Plaintiff fails to offer evidence of specific false or

defamatory statements made by Defendants, he cannot satisfy the

first element of his defamation claim.


       Second, assuming arguendo that Plaintiff could point to a

specific false and defamatory statement made by Defendants, his

claim would also fail because these statements occurred during a

private,    intra-corporate     investigation     and   are    not   considered

^^published" for purposes of a defamation claim.              Plaintiff admits

that all of the allegedly false statements were made during the

                                       27
investigation.         See Dkt. No. 48-1 5 103.                 Specifically, these

statements were made during the meeting in Defendants' office.

Therefore, even if Plaintiff had identified specific false or

defamatory statements made during that meeting, those statements

would    not   qualify    as   being    ^'published" for            purposes    of   his

defamation     claim    because      they    fall    under    the     intra-corporate

exception to the general rule.

        Although    Plaintiff     testified         that     the    statements       were

^^published" when ^^it got out" that his employment was terminated,

he was unable to identify the individuals who made the alleged

statements.        He further testified that the statement that Moore

made about there being something in Plaintiff s hand was not told

to anyone else.        Dkt. No. 48-6 at 193.          Rather, he testified that

it was made to others present in the office. Id. at 192. Moreover,

Plaintiff does not identify any other individuals who made any

alleged statements.        Dkt. No. 48-6 179-181.                  Finally, Plaintiff

admits that he is not aware of any of the individual Defendants

telling    others      about   the    investigation        or      making   defamatory

statements     about    him.    Dkt.    No.      48-6 at .193,        196-97.    Thus,

Plaintiff has failed to establish the first two elements of his

defamation claim,              for these reasons. Defendants' Motion for




13 Additionally, Plaintiff cannot prove the third element of his defamation
claim that Defendants acted at least negligently because any statements made
about what was in his hand on the video were made in a private office with only
management present. Under such circumstances, without evidence to the contrary,

                                            28
              Summary Judgment on Plaintiff s Defamation Claim is due to be

              GRANTED.


                                                CONCLUSION


                   For the reasons stated above. Defendants' Motion for Summary

              Judgment, dkt. no. 48, is GRANTED.         The Clerk of Court is DIRECTED

              to close this case.



                   SO ORDERED, this 27th day of June, 2019.




                                                  HON*r LISA GODBEJy WOOD, JUDGE
                                                  UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF GEORGIA




              even assuming the statement or statements made were false. Defendants did not
              make them negligently.
              14 Moreover, Elixir cannot be held liable for defamation in this case for the
              additional reason that Plaintiff has failed to show that it directed or
              authorized slander of Plaintiff or that the alleged defamatory statements were
              made by an employee acting within the scope of his employment.   See H&R Block
              Eastern Enters, v. Morris, 606 F.3d 1285, 1296 (llth Cir. 2010) ("Under Georgia
              law, an employer is not liable for a slanderous statement made by its employee
              unless the employee ^was expressly directed or authorized to slander the
              plaintiff or if the employee was ^acting within the scope of his employment.'"
              (quoting   Lepard v. Robb, 410 S.E.2d 160, 162 (Ga. Ct. App. 1991)) (citing
              Garren v. Southland Corp., 228 S.E.2d 870, 871 (Ga. Ct. App. 1976))).


                                                    29
A0 72A
(Rev. 8/82)
